              Case 19-01090-mkn       Doc 14    Entered 10/22/19 15:38:28     Page 1 of 5



 1   CHRISTOPHER P. BURKE, ESQ.                                ECF FILED ON 10/22/19
     Nevada Bar No.: 004093
 2   atty@cburke.lvcoxmail.com
     218 S. Maryland Pkwy.
 3   Las Vegas, Nevada 89101
     (702) 385-7987
 4   Attorney for Defendants
 5
                          UNITED STATES BANKRUPTCY COURT
 6                          FOR THE DISTRICT OF NEVADA
 7
     In re:                                              Adv. No.: 19-01090-MKN
 8
     WILLIE N. MOON, and
 9   ADNETTE M. GUNNELS-MOON                             Case No.: 13-12466-MKN
10                            Debtors.                   Chapter 13
11   RUSHMORE LOAN MANAGEMENT
     SERVICES, LLC,
12
                               Plaintiff,
13
                                                         MOTION TO DISMISS
14   vs.                                                   COMPLAINT
15
     WILLIE N. MOON, and
16   ADNETTE M. GUNNELS-MOON
                                                         Date: December 4, 2019
17                          Defendants.                  Time: 9:30 a.m.
18
19            Comes Now Defendants, Willie N. Moon and Adnette M. Gunnels-Moon, jointly

20   (“Defendant” or “the Moons”), and hereby file this Motion to Dismiss the Complaint

21   of Plaintiff, Rushmore Loan Management Services, LLC. (“Rushmore”).

22                                                  I

23                                               Issue

24            If a party seeks to collaterally attack a courts order, it should be done by motion.

25   Here, Rushmore is improperly attempting to attack an order of this Court by an

26   adversary. Since, Rushmore’s proceeding should be brought by motion, instead of an

27   adversary, shouldn’t its adversary be dismissed?

28

                                                   1
     Case 19-01090-mkn    Doc 14   Entered 10/22/19 15:38:28   Page 2 of 5



 1                                     II
 2                                    Facts
 3
     1.    The Moons filed a Chapter 13 bankruptcy on March 26, 2013.
 4
     2.    On September 25, 2013, the Moons filed a Motion to Avoid Second
 5
           Deed of Trust of Rushmore on their property located at 3391 Eagle
 6
           Bend Street, Las Vegas, Nevada 89122 (Dkt.#29) which was then
 7
           approved by this Court on December 5, 2013 (Dkt. #34).
 8
     3.    On April 7, 2014, the Moons Amended Chapter 13 Plan was confirmed
 9
           (Dkt. # 49)
10
     4.    The Moons were discharged on September 28, 2016 (Dkt. #76).
11
     5.    On January 4, 2019 the Moons filed their Ex Parte Motion to Reopen
12
           Chapter 13 case to bring a motion for contempt. (Dkt. #80). The Court
13
           granted the Motion to Reopen chapter 13 case that same day (Dkt.
14
           #81).
15
     6.    On January 18, 2019 the Moons filed their Motion for Contempt. (Dkt.
16
           #84)
17
     7.    On February 8, 2019 Rushmore filed a Response to Debtors Motion
18
           for Contempt (Dkt. #90).
19
     8.    On February 13, 2019 the Moons filed their Reply to Rushmore’s
20
           Response (Dkt.# 91).
21
     9.    Rushmore filed this Adversary on September 4, 2019.
22
     10.   The Court held a two day evidentiary hearing on September 16 th and
23
           17th , 2019.
24
25
26
27
28

                                        2
            Case 19-01090-mkn       Doc 14    Entered 10/22/19 15:38:28      Page 3 of 5



 1                                               III
 2                                           Argument
 3   1. The Moons case was reopened for the limited purpose of their contempt
 4      motion.

 5          First, this adversary should be dismissed, because the Moons bankruptcy was

 6   only reopened for the limited purpose their motion for contempt, not for another party

 7   to file an adversary (Dkt.#81).

 8   2. Plaintiff’s Complaint should be dismissed under FRBP 7012(b) because
        it fails to state a claim upon which relief can be granted.
 9
            Federal Rules of Bankruptcy Procedure Rule 7012(b) applies Rule 12 of the
10
     Federal Rules of Civil Procedures (“FRCP”) to adversary proceedings. Pursuant to
11
     FRCP 12(b)(6), a court may dismiss a plaintiff’s complaint for failure to state a claim
12
     upon which relief can be granted. A motion to dismiss brought pursuant to Rule
13
     12(b)(6) tests the legal sufficiency of the complaint to determine whether there is a
14
     “lack of cognizable legal theory,” or “the absence of sufficient facts alleged under a
15
     cognizable legal theory.” Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9 th Cir.
16
     1988). Rule 8(a)(2) requires that a pleading stating a claim for relief contain “a short
17
     and plain statement of the claim showing that the pleader is entitled to relief.” The
18
     function of this pleading requirement is to “give the defendant fair notice of what the
19
     . . . claim is and the grounds upon which its rests.” Bell Atlantic Corp. v. Twombly, 550
20
     U.S. 544, 555 (2007).      “While a complaint attached by a Rule12(b)(6) motion to
21
     dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the
22
     ‘grounds’ of her ‘entitlement to relief’ requires more than labels and conclusions, and
23
     a formulaic recitation of the elements of a cause of action will not do.” Id.
24
            A complaint will not suffice “if it tenders ‘naked assertion[s]’ devoid of further
25
     factual enhancement.’”Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
26
     550 U.S,. At 557). “Factual allegations must be enough to raise a right to relief above
27
     the speculative level.” Twombly, 550 U.S. at 555. “All allegations of material fact are
28

                                                  3
            Case 19-01090-mkn      Doc 14    Entered 10/22/19 15:38:28    Page 4 of 5



 1   taken as true and construed in the light most favorable to plaintiff. However,
 2   conclusory allegations of law and unwarranted inferences are insufficient to defeat a
 3   motion to dismiss for failure to state a claim.” Epstein v. Wash. Energy Co., 83 F.3d
 4   1136, 1140 (9th Cir. 1996); see Twombly, 550 U.S. at 555. “Generally, a district court
 5   may not consider any material beyond the pleadings in ruling on a Rule 12(b)(6)
 6   motion. . .” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n.
 7   19 (9th Cir. 1990). Here, Rushmore’s complaint is filed with conclusory allegations and
 8   legal conclusions.
 9         Likewise, “documents whose contents are alleged in a Complaint and whose
10   authenticity no party questions, but which are not physically attached to the pleading,
11   may be considered in ruling on a rule 12(b)(6) motion to dismiss” without converting
12   the motion to dismiss into a motion for summary judgment. Branch v. Tunnell, 14
13   F.3d 449, 454 (9th Cir. 1994). Moreover, under Federal Rules of Evidence 201, a court
14   may take judicial notice of “matters of public record.” Mack v. South Bay Beer Distrib.,
15   798 F.2d 1279, 1282 (9th Cir. 1986). Accordingly, this Court may consider the recorded
16   documents referred to in the Compliant and referred to herein without the Motion to
17   Dismiss being converted into a motion for summary judgment.
18   3. There is no adversary cause of action
19         Under Fed.R.Bankr.P. 7001(9) “a proceeding to obtain a declaratory judgment
20   relating to any of the foregoing” other adversary proceedings i.e. 7001 (1) to 7001 (8).
21   Here, Rushmore’s complaint does not involve, or cite to, any of these other adversary
22   provisions. In fact, Rushmore’s adversary never cites to any rule or statute except Rule
23   7004! Thus, it should be dismissed on this ground.
24         The only cause of action in Rushmore’s complaint states it seeks “Violation of
25   Due Process /Declaratory Relief ”. However, the gist of its complaint is to collaterally
26   attack a prior order of this Court. In essence, to “strike its order avoiding the second
27   deed of trust” (Adv. p.6, ln.13). As a throw in, it appears Rushmore adds a prayer to
28   “declare Rushmore was never personally served” (Adv. p.6, ln.9). Finally, Rushmore

                                                4
            Case 19-01090-mkn       Doc 14    Entered 10/22/19 15:38:28   Page 5 of 5



 1   seeks damages, perhaps in an attempt to keep this as an adversary. (Adv. p.6, ln.15-16).
 2   Regardless, Rushmore request should be done by motion! And its adversary should be
 3   dismissed.
 4                                              IV
 5                                         Conclusion
 6         Rushmore’s complaint should be dismissed. Its an improper attempt to
 7   collaterally attack a prior order of this Court.
 8
 9         Dated this 22nd day of October, 2019.
10                                            /S/CHRISTOPHER P. BURKE, ESQ.
                                              CHRISTOPHER P. BURKE, ESQ.
11                                            Nevada Bar No.: 004093
                                              218 S. Maryland Pkwy.
12                                            Las Vegas, NV 89101
                                              (702) 385-7987
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
